                IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                :
                                        :
                 v.                     :       1:20MJ199-1
                                        :
ALEXANDER HILLEL TREISMAN               :


          GOVERNMENT’S MOTION TO UNSEAL DOCUMENTS

      Now comes the United States of America, by and through Matthew G.T.

Martin, United States Attorney for the Middle District of North Carolina, and

files this Motion to Unseal Documents filed under seal related to the above-

captioned case as follows:

      The government states that the documents will be provided by the

government to defense counsel as part of the government’s discovery obligation

in the case of United States v. Alexander Hillel Treisman, in the Middle District

of North Carolina, Criminal Case No. 1:20-cr-208.




        Case 1:20-mj-00199-JEP Document 7 Filed 01/25/21 Page 1 of 2
      WHEREFORE, the government respectfully requests that the Court

issue an Order unsealing the documents filed in this case.

      This, the 25th day of January, 2021.

                                             Respectfully submitted,

                                             MATTHEW G.T. MARTIN
                                             UNITED STATES ATTORNEY


                                             /S/ GRAHAM T. GREEN
                                             GRAHAM T. GREEN
                                             Assistant United States Attorney
                                             NCSB #22082
                                             United States Attorney's Office
                                             Middle District of North Carolina
                                             251 N. Main Street
                                             Winston-Salem, NC 27101
                                             Phone: 336/333-5351




                                      2




        Case 1:20-mj-00199-JEP Document 7 Filed 01/25/21 Page 2 of 2
